NONPRECEDENTIAL DISPOSITION
                               To be cited only in accordance with
                                       Fed. R. App. P. 32.1




              United States Court of Appeals
                                      ForȱtheȱSeventhȱCircuit
                                      Chicago,ȱIllinoisȱȱ60604

                                            Octoberȱ16,ȱ2009

                                                Before

ȱȱ                             FRANKȱH.ȱEASTERBROOK,ȱChiefȱJudge

                       ȱȱ      RICHARDȱD.ȱCUDAHY,ȱCircuitȱJudge

                       ȱȱ      ANNȱCLAIREȱWILLIAMS,ȱCircuitȱJudge

No.ȱ04Ȭ1953
                                                         AppealȱfromȱtheȱUnitedȱStatesȱDistrict
UNITEDȱSTATESȱOFȱAMERICA,                                CourtȱforȱtheȱNorthernȱDistrictȱof
                PlaintiffȬAppellee,                      Illinois,ȱEasternȱDivision.
     v.
                                                         No.ȱ03ȱCRȱ1101
MAURICEȱHARRISON,ȱ
    ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱDefendantȬAppellant.                SuzanneȱB.ȱConlon,ȱJudge.




                                              OȱRȱDȱEȱR

       AȱjuryȱconvictedȱMauriceȱHarrisonȱofȱdistributingȱmoreȱthanȱ50ȱgramsȱofȱcocaine
baseȱinȱviolationȱofȱ21ȱU.S.C.ȱ§ȱ841(a)(1).ȱȱAtȱsentencing,ȱtheȱdistrictȱcourtȱcalculatedȱthe
applicableȱrangeȱunderȱtheȱUnitedȱStatesȱSentencingȱGuidelines.ȱȱȱTheȱdistrictȱcourt
concludedȱthatȱbasedȱonȱ63ȱgramsȱofȱcocaineȱbaseȱ(crackȱcocaine),ȱHarrison’sȱbaseȱoffense
levelȱwasȱ32.ȱȱHarrisonȱreceivedȱaȱtwoȬlevelȱenhancementȱforȱobstructionȱofȱjusticeȱwhich
resultedȱinȱanȱadjustedȱoffenseȱlevelȱofȱ34.ȱȱȱHarrison’sȱcriminalȱhistoryȱcategoryȱofȱI
producedȱaȱrangeȱunderȱtheȱguidelinesȱofȱ151ȱtoȱ188ȱmonths’ȱimprisonment.ȱȱȱTheȱdistrict
courtȱsentencedȱHarrisonȱtoȱ151ȱmonthsȱinȱprison.ȱȱ

       Harrisonȱappealedȱhisȱconvictionȱandȱsentence.ȱȱWeȱaffirmedȱhisȱconvictionȱand
concludedȱtheȱdistrictȱcourtȱhadȱproperlyȱcalculatedȱtheȱguidelinesȱrange.ȱȱUnitedȱStatesȱv.
Harrison,ȱ431ȱF.3dȱ1007ȱ(7thȱCir.ȱ2007).ȱȱBecauseȱHarrisonȱhadȱbeenȱsentencedȱbeforeȱthe
No.ȱ04Ȭ1953                                                                               Pageȱ2

SupremeȱCourt’sȱdecisionȱinȱUnitedȱStatesȱv.ȱBooker,ȱ543ȱU.S.ȱ220ȱ(2005),ȱweȱissuedȱaȱlimited
remandȱinȱaccordanceȱwithȱtheȱprocedureȱsetȱforthȱinȱUnitedȱStatesȱv.ȱPaladino,ȱ401ȱF.3dȱ471
(7thȱCir.ȱ2005).ȱȱOurȱlimitedȱremandȱaskedȱtheȱdistrictȱcourtȱwhetherȱitȱwouldȱhaveȱimposed
theȱsameȱsentenceȱhadȱitȱknownȱtheȱguidelinesȱwereȱadvisory.ȱȱHarrison,ȱ431ȱF.3dȱatȱ1014.

         Theȱdistrictȱcourtȱrespondedȱthatȱhadȱtheȱsentencingȱguidelinesȱbeenȱadvisoryȱwhen
itȱoriginallyȱsentencedȱHarrison,ȱitȱwouldȱhaveȱimposedȱtheȱsameȱsentenceȱofȱ151ȱmonths.ȱȱ
Theȱdistrictȱcourtȱalsoȱstatedȱthatȱitȱhadȱgivenȱtheȱpartiesȱanȱopportunityȱtoȱsubmitȱtheir
viewsȱinȱwriting.ȱTheȱdistrictȱcourtȱnotedȱthatȱHarrisonȱhadȱsubmittedȱhisȱviewsȱinȱaȱproȱse
motionȱforȱappointmentȱofȱcounselȱ(heȱaskedȱthatȱheȱreceiveȱaȱsentenceȱofȱ121ȱmonths),ȱand
itȱlaterȱstruckȱhisȱproȱseȱmotionȱtoȱreconsider.ȱȱȱ

        WeȱdeclineȱHarrison’sȱrequestȱtoȱremandȱthisȱcaseȱtoȱaȱdifferentȱjudgeȱwith
instructionsȱforȱresentencing.ȱȱHarrison’sȱcaseȱisȱonȱplainȱerrorȱreview.ȱȱSeeȱHarrison,ȱ431
F.3dȱatȱ1014;ȱPaladino,ȱ401ȱF.3dȱatȱ483Ȭ84.ȱȱȱTheȱdistrictȱcourt’sȱdecisionȱonȱremandȱreflects
thatȱBookerȱdidȱnotȱaffectȱtheȱsentenceȱHarrisonȱreceived.ȱȱInȱparticular,ȱtheȱdistrictȱcourt
statedȱthatȱunderȱ18ȱU.S.C.ȱ§ȱ3553(a),ȱitȱwouldȱstillȱimposeȱaȱsentenceȱatȱtheȱlowȱendȱofȱthe
nowȱadvisoryȱguidelinesȱrangeȱgivenȱtheȱcircumstancesȱofȱHarrison’sȱconduct,ȱhisȱcriminal
history,ȱhisȱlackȱofȱremorseȱandȱlackȱofȱrecidivism,ȱandȱtheȱnecessityȱofȱpublicȱprotection.ȱ
TheȱdistrictȱcourtȱnotedȱfurtherȱthatȱHarrisonȱhadȱperjuredȱhimselfȱduringȱtrialȱandȱalsoȱthat
credibleȱevidenceȱhadȱbeenȱpresentedȱthatȱHarrisonȱhadȱsoldȱcrackȱinȱtheȱpast.ȱȱBecauseȱthe
outcomeȱwouldȱhaveȱbeenȱtheȱsameȱhadȱtheȱguidelinesȱbeenȱadvisory,ȱthereȱcanȱbeȱno
“plainȱerror.”ȱSeeȱUnitedȱStatesȱv.ȱOlano,ȱ507ȱU.S.ȱ725,ȱ734ȱ(1993)ȱ(toȱwarrantȱreversalȱonȱplain
errorȱreview,ȱerrorȱmustȱhaveȱaffectedȱtheȱappellant’sȱsubstantialȱrights,ȱwhichȱinȱthe
ordinaryȱcaseȱmeansȱtheȱappellantȱmustȱdemonstrateȱthatȱitȱ“affectedȱtheȱoutcomeȱofȱthe
districtȱcourtȱproceedings,”ȱandȱappellateȱcourtȱhasȱdiscretionȱtoȱremedyȱtheȱerrorȱifȱit
seriouslyȱaffectsȱtheȱfairness,ȱintegrity,ȱorȱpublicȱreputationȱofȱjudicialȱproceedings).ȱȱȱWe
alsoȱnoteȱthatȱalthoughȱHarrisonȱmaintainsȱthatȱneitherȱheȱnorȱhisȱappellateȱcounsel
receivedȱtheȱdistrictȱcourt’sȱorderȱinvitingȱtheȱpartiesȱtoȱsubmitȱtheirȱviewsȱuponȱremandȱby
Januaryȱ9,ȱ2006,ȱHarrison’sȱappellateȱcounselȱacknowledgesȱthatȱtheȱgovernmentȱservedȱits
Decemberȱ19,ȱ2005ȱsubmissionȱregardingȱtheȱPaladinoȱremandȱuponȱappellateȱcounsel,
whichȱwasȱwellȱinȱadvanceȱofȱtheȱsubmissionȱdeadline.ȱȱFinally,ȱtheȱdecisionȱtoȱsentence
Harrisonȱtoȱtheȱlowȱendȱofȱtheȱguidelinesȱrangeȱwasȱreasonableȱunderȱtheȱcircumstances.ȱ
Weȱthereforeȱaffirmȱtheȱjudgmentȱofȱtheȱdistrictȱcourt.

       Anotherȱdevelopmentȱhasȱalsoȱtakenȱplace.ȱȱȱAlthoughȱaȱstatutoryȱmandatory
minimumȱsentenceȱofȱ10ȱyearsȱstillȱapplies,ȱseeȱ21ȱU.S.C.ȱ§ȱ841(b)(1)(A),ȱtheȱUnitedȱStates
SentencingȱCommissionȱhasȱissuedȱnewȱguidelinesȱthatȱretroactivelyȱreducedȱtheȱ100:1ȱratio
betweenȱcrackȱcocaineȱandȱpowderȱcocaineȱguidelineȱrangesȱȱthatȱappliedȱwhenȱHarrison
wasȱsentenced.ȱȱSeeȱU.S.S.G.ȱSupp.ȱtoȱApp.ȱC.,ȱpp.ȱ226Ȭ31ȱ(2007)ȱ(Amendmentȱ706);ȱU.S.S.G.
Supp.ȱtoȱApp.ȱC.,ȱp.ȱ253ȱ(Amendmentȱ713).ȱȱȱTheȱnewȱguidelineȱrangeȱforȱaȱpersonȱheld
No.ȱ04Ȭ1953                                                                            Pageȱ3

responsibleȱforȱ63ȱgramsȱofȱcrackȱcocaineȱwithȱaȱtwoȬlevelȱenhancementȱandȱaȱcriminal
historyȱcategoryȱofȱIȱisȱ121ȱtoȱ151ȱmonths.ȱȱThisȱmeansȱthatȱHarrisonȱcanȱnowȱfileȱaȱmotion
forȱaȱreductionȱinȱhisȱsentenceȱpursuantȱtoȱ18ȱU.S.C.ȱ§ȱ3582(c)(2).ȱȱ(Theȱdistrictȱcourtȱmay
alsoȱreduceȱtheȱsentenceȱonȱitsȱownȱinitiative,ȱorȱtheȱdirectorȱofȱtheȱbureauȱofȱprisonsȱmay
fileȱaȱmotionȱinsteadȱofȱtheȱdefendant.ȱȱ18ȱU.S.C.ȱ3582(c)(2).).ȱȱ